Exhibit 10 (s) TASTY BAKING COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2009 THIS AMENDED AND RESTATED AGREEMENT, entered into as of the 23rd day of December, 2008, by and between Tasty Baking Company, a Pennsylvania corporation (hereinafter referred to as “Employer”) and Charles P. Pizzi (hereinafter referred to as “Employee”). W I T N E S S E T H: WHEREAS, the Employer and Employee entered into a Supplemental Executive Retirement Plan Agreement (the “Agreement”) as of October 7, 2002, and further amended and restated the Agreement as of August 19, 2004 and July 27, 2006, respectively; and WHEREAS, the Employer and Employee desire to amend the Agreement so that it conforms to the requirements of Section 409A of the Internal Revenue Code of 1986, as amended and the final regulations promulgated thereunder (the “Code”). NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby amend and restate the Agreement, effective as of January 1, 2009, as follows: ARTICLE I:CONTRIBUTIONS 1.Initial Contribution Credit.Effective as of September 30, 2004, the Employer shall credit an amount equal to $172,500 to an unfunded notional account on behalf of Employee. 2.Subsequent Contribution Credits.As of the end of each month subsequent to September 30, 2004, the Employer shall credit a contribution to such notional account on behalf of Employee in an amount equal to 39% of the base salary and bonus paid by the Employer to Employee during such month.In no event shall any contributions be credited to such notional account on behalf of Employee after Employee attains age 67. 3.Interest Credit.As of the end of each month subsequent to September 30, 2004, the Employer shall credit interest to such notional account an amount equal to the product of (a) 1/12 of the interest crediting rate for the calendar year and (b) Employee’s account balance at the beginning of the month. 4.Interest Crediting Rate.The interest-crediting rate for a calendar year will be Moody’s Aa rate for corporate bonds as of the last business day preceding the beginning of the calendar year. 5.Change of Control.In the event the Employer undergoes a “change of control,” as defined in Employee’s Employment Agreement with the Employer, the Employer guarantees that three additional annual contribution credits, as determined under paragraph 2, above based upon Employee’s base salary and bonus for the calendar year immediately prior to the calendar year in which he terminates employment following a change of control, shall be credited to Employee’s notional account if and only to the extent that (a) Employee does not continue to perform service for the Employer for at least 36 months after the change of control and (b) Employee does not receive at least 36 months of contribution credits for such service under paragraph 2, above.In no event shall the guarantee of additional annual contribution credits under this paragraph be applicable for any calendar year that Employee continues to perform service for the Employer after the year in which Employee attains age 2 6.Benefits Under this Agreement.Benefits shall be paid to Employee pursuant to the notional account established by the Employer for the benefit of Employee in accordance with this Agreement and shall be in lieu of and not supplementary to the benefits accrued by Employee under the terms of this Agreement as in effect prior to August 19, 2004. ARTICLE II: PAYMENT OF BENEFITS 1.Retirement.Subject to Article X, Section 3, in the event that Employee separates from service with the Employer, his entire notional account balance, valued as of the end of the month preceding payment, shall be paid to him in a lump sum on the first business day of the month following the date of his separation from service. 2.Disability.Subject to Article X, Section 4, In the event that Employee separates from service with the Employer as a result of being “totally disabled,” within the meaning of and determined under the Employer’s long-term disability program, his entire notional account balance, valued as of the end of the month preceding payment, shall be paid to him in a lump sum on the first business day of the month following the date of the determination that he is totally disabled. 3.Death.In the event that Employee dies prior to receiving any benefits pursuant to this Agreement, his entire notional account balance, valued as of the end of the month preceding payment, shall be paid in a lump sum to his surviving spouse on the first business day of the month following the date of his death.In the event Employee is unmarried on the date of his death, no payment shall be due under this Agreement. ARTICLE III:VESTING/FORFEITURE OF BENEFITS Employee shall be immediately and fully vested in all amounts credited to his notional account pursuant to this Agreement on or after September 30, 2004.Notwithstanding the preceding sentence, Employee’s entire notional account balance shall be forfeited if his employment is terminated by the Employer for “cause”, as defined in subparagraphs (i), (ii) or (iii) of Section 5(b) of Employee’s Employment Agreement with the Employer.No other termination of employment of Employee under his Employment Agreement with the Employer shall result in a forfeiture of any amounts payable to him under this Agreement except as otherwise expressly provided herein. 3 ARTICLE IV: TERMINATION OF EMPLOYMENT This Agreement shall not in any way constitute an employment agreement between Employee and Employer and shall in no way obligate Employer to continue the employment of Employee with Employer.This Agreement shall not limit the right of Employer to terminate Employee’s employment with Employer in accordance with Employee’s employment agreement with the Employer. ARTICLE V: ASSIGNMENT The right of Employee to the payment of benefits under this Agreement shall not be assigned, transferred, pledged, or encumbered.Further, said right shall not be subject to devise or bequest nor shall it survive the death of Employee for any reason or circumstance, except as provided in Section 3 of Article II, above. ARTICLE VI: LACK OF FIDUCIARY RELATIONSHIP Nothing contained in this Agreement and no action taken pursuant to the provisions of this Agreement shall create or be construed to create a trust of any kind, or a fiduciary relationship between the Employer and Employee or any other person.Any funds which may be invested for the purpose of fulfilling the obligations which may arise under the provisions of this Agreement shall continue for all purposes to be a part of the general funds of the Employer and no person other than Employee shall, by virtue of the provisions of this Agreement, have any interest in such funds.To the extent that any person acquires a right to receive payments from the Employer under this Agreement, such right shall be no greater than the right of any unsecured general creditor of the Employer. 4 ARTICLE VII:MODIFICATION This Agreement may be revised only in writing signed by the parties hereto. ARTICLE
